Citation Nr: 1747615	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  15-03 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1954 to November 1956.

These matters come before the Board of Veterans Appeals (Board) from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In May 2016, the appellant testified before the Board.  A transcript of the testimony offered at the hearing has been associated with the record.

In September 2016, these matters were last before the Board, at which time they were remanded for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of evidence of record is against a finding that the Veteran has a diagnosis of PTSD that conforms with DSM criteria during the period on appeal.

2.  An acquired psychiatric disability, other than PTSD, to include depression, was not incurred in service, nor is any psychiatric disability other than PTSD otherwise attributable to service, including the Veteran's reported in-service stressors.  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.304.

2.  The criteria for entitlement to service connection for an acquired psychiatric disability, to include depression, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a June 2013 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

A review of the record indicates that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits since June 1990.  VA has not attempted to obtain any SSA records, and it is not indicated what disability or disabilities the SSA award is based on.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that only relevant SSA records must be sought).  Nevertheless, a remand to request these records is not required because according to the Social Security New Retention Schedule these records were most likely destroyed 7 years following the adjudication of his SSA disability claim.  See 68 F.R. 71210 (December 22, 2003).

The Veteran was provided a hearing before the undersigned VLJ in May 2016.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in September 2016 to afford the Veteran examination.  The Veteran failed to appear for the scheduled examination, after receiving notice thereof.  He has not requested that he be afforded another VA examination, and the claims will be decided on the evidence of record.  38 C.F.R. § 3.655(b).  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has raised no issues regarding the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
VA has amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity. In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist.

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) , which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5).  See 38 C.F.R. § 3.304(f).
The Board acknowledges that VA, effective March 19, 2015, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit. As the Veteran's claim was certified to the Board in February 2015 (after August 4, 2014), the diagnosis of his PTSD should conform to DSM-5.  See 38 C.F.R. § 4.125(a) (2014).

Where a veteran served continuously for 90 days or more during a period of  war or during peacetime service after December 31, 1946, service connection may also be allowed on a presumptive basis for psychosis and if the disability becomes manifest to a compensable degree within one year after the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he has PTSD or an acquired psychiatric disability related to, or incurred in, service.  The Veteran asserts that he experiences a "kill or be killed mentality" and is haunted by his days while stationed in the cold Arctic.  He has also reported traumas related to a racially motivated assault and an incident where he was hit by a crane in service.  He relates any psychiatric disabilities to this event.  The available service personnel records document service in the Arctic.

A May 2011 private medical record documents reports of mild and intermittent anxiety, with an onset of several years.  The Veteran then described his problem as "stress," and reported fear of nothing specific.  He related issues of "family problems, finances and health concerns," worsened by nothing specific. 

Private medical records dated several decades after the Veteran's service document a history of PTSD.  An October 2013 private medical record documents the Veteran's reports of being "beat up in the military due to racism" and severe anxiety.  The treating physician stated that she believed that the Veteran had PTSD.  

A VA record dated in May 2013 reflects assessment of chronic adjustment disorder, and rule out cognitive disorder, not otherwise specified (NOS).  A VA record dated in February 2014 documents an impression of some symptoms of PTSD, but that the Veteran did not appear to meet the full criteria for assessment thereof.  Rather, cognitive disorder, NOS, rule out dementia and psychosis, NOS were assessed.  

Entitlement to service connection for PTSD or any other psychiatric disability is not warranted.  The Board acknowledges the October 2013 private practitioner's impression that she "believed" the Veteran had PTSD.  However, this is not sufficient for a diagnosis.  This language is too equivocal to establish a diagnosis.  A medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim.  Obert v. Brown, 5 Vet. App. 30 (1993).  Otherwise, and regarding any other psychiatric assessment, including depression, no competent evidence otherwise attributes the disability to service.  The Board acknowledges the Veteran's belief that he has a psychiatric disability related to service.  However, he is not competent to assess a psychiatric disability, or relate a psychiatric disability to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Otherwise, no competent evidence attributes any psychiatric disability to service.  Accordingly, the claims are denied.  Gilbert, supra.

In reaching this opinion, the Board acknowledges the Veteran's reports of stressors in service, including his service in the Arctic and being assaulted.  However, the Board is not denying the claims on the fact that these incidents did not occur.  Rather, there is no competent attribution of any psychiatric disability to service, and the Veteran was assessed as having psychiatric disabilities approximately 60 years following his service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


